

114 HR 5642 IH: Counterterrorism Enhancement Act of 2016
U.S. House of Representatives
2016-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5642IN THE HOUSE OF REPRESENTATIVESJuly 6, 2016Ms. Duckworth introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide adequate resources for the Federal Bureau of Investigation and the VALOR Officer Safety
			 Initiative.
	
 1.Short titleThis Act may be cited as the Counterterrorism Enhancement Act of 2016. 2.Domestic Terror Prevention (a)FBI fundingFor fiscal year 2017, an additional $175,000,000 are authorized to be appropriated to the Attorney General for personnel, training, and equipment by the Federal Bureau of Investigation needed to counter both terrorism, including domestic and foreign threats.
 (b)VALOR initiativeFor fiscal year 2017, an additional $15,000,000 are authorized to be appropriated to the Attorney General for an Officer Robert Wilson III memorial initiative to be administered by the Bureau of Justice Programs on Preventing Violence Against Law Enforcement Officer Resilience and Survivability (VALOR).
 (c)Civil Rights DivisionFor fiscal year 2017, an additional $30,000,000 are authorized to be appropriated to the Attorney General for the Civil Rights Division of the Department of Justice.
 (d)Community relations serviceFor fiscal year 2017, an additional $11,000,000 are authorized to be appropriated to the Attorney General for personnel and training to respond to hate crimes by the Community Relations Service of the Department of Justice.
 (e)Firearms TraffickingSection 924 of title 18, United States Code, is amended by striking subsection (h) and inserting the following:
				
 (h)Whoever knowingly transfers or receives a firearm, knowing or having reasonable cause to believe that such firearm will be used to commit a Federal crime of terrorism (as defined in section 2332b(g)(5)), a crime of violence (as defined in subsection (c)(3)), or a drug trafficking crime (as defined in subsection (c)(2)) shall be imprisoned not more than 15 years, fined in accordance with this title, or both..
			